                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RUSSELL LLOYD KILFOIL,                           )
                                                 )
                       Petitioner,               )
                                                 )
                       v.                        )           1:16CV1189
                                                 )           1:11CR402-2
UNITED STATES OF AMERICA,                        )
                                                 )
                       Respondent.               )


                                          JUDGMENT

       For the reasons set forth in the Order filed contemporaneously with this Judgment,

       IT IS THEREFORE ORDERED that Petitioner’s motion to vacate, set aside or

correct sentence, (ECF No. 665), and motion for an evidentiary hearing, (ECF No. 707), be

DENIED, and that this action be DISMISSED. Finding no substantial issue for appeal

concerning the denial of a constitutional right affecting the conviction, nor a debatable

procedural ruling, a certificate of appealability is not issued.

       This, the 15th day of July 2019.


                                              /s/ Loretta C. Biggs
                                              United States District Judge




         Case 1:11-cr-00402-LCB Document 724 Filed 07/15/19 Page 1 of 1
